      Case 2:20-cv-00869-JCH-CG Document 97 Filed 06/15/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

WILLIAM SCOTT COLLINS, et al.,

             Plaintiffs,

v.                                                          No. CV 20-869 JCH/CG

GREY HAWK TRANSPORTATION, LLC, et al.,

             Defendants.

            ORDER RESETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that the telephonic status conference previously set for Monday, June 21,

2021, at 2:30 p.m. is RESET for Tuesday, July 27, 2021, at 1:30 p.m. The parties

shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the

prompts, and enter the Access Code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.

                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
